Citation Nr: 1631132	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-17 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 21, 2015, and in excess of 70 percent from that date.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to October 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In that determination, the RO granted service connection for PTSD and assigned a 30 percent evaluation for it effective March 17, 2010, and denied service connection for chronic obstructive pulmonary disease and a bilateral foot disability.  The Veteran disagreed with the assigned rating and the effective date of the award.  By decisions dated March 2012 and March 2015, the Board remanded the Veteran's claims for service connection for chronic obstructive pulmonary disease and a bilateral foot disorder and an increased rating for PTSD for additional development of the record and/or to ensure due process.  In its March 2015 decision, the Board assigned August 22, 2005 as the effective date for the award of service connection for PTSD.  A July 2015 rating decision assigned a 30 percent evaluation for PTSD effective August 22, 2005.  In February 2016, the RO assigned a 70 percent rating for PTSD effective August 21, 2015.


FINDINGS OF FACT

1.  The Veteran's bilateral foot disability was manifested more than one year following service, and is not shown to be related to service.

2.  The Veteran is not shown to have chronic obstructive pulmonary disease.

3.  From August 22, 2005, through February 1, 2015, the Veteran's PTSD is shown to have been manifested by symptoms resulting in occupational and social impairment with occasional decrease in work efficiency. 

4.  From February 2, 2015, the Veteran's PTSD is reasonably shown to have been manifested by symptoms producing occupational and social impairment with deficiencies in most areas; total occupational and social impairment due to PTSD symptoms is not shown.
CONCLUSIONS OF LAW

1.  A bilateral foot disability was not incurred in or aggravated by service, nor may arthritis be presumed to have been so incurred or aggravated and, accordingly, entitlement to service connection has not been established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Chronic obstructive pulmonary disease was not incurred in or aggravated by active service and, accordingly, entitlement to service connection has not been established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The Veteran's PTSD warrants staged ratings for 30 percent for the period from August 22, 2005 through February 1, 2015 and 70 percent from February 2, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by March 2004, October 2007, October 2008 and May 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records and VA medical records have been secured.  He was afforded VA examinations to determine the existence and etiology of chronic obstructive pulmonary disease and a bilateral foot disorder and the severity of PTSD.  VA's duty to assist is met.


Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records are negative for complaints or findings pertaining to foot or lung disorders.  An August 1968 report of medical history shows that the Veteran reported he had a chronic cough.  He denied pain or pressure in the chest and foot trouble.  It was noted he had asthma as a child.  On the August 1968 separation examination, the feet, lungs and chest were evaluated as normal.  A chest X-ray was normal.

VA outpatient treatment records show that in August 2005, the Veteran stated he felt depressed and that he had nightmares.  An examination disclosed he was alert and well oriented.  He had a mild flat affect but was willing to talk and maintain eye contact.  Thought processes were relevant and coherent.  Insight and judgment were intact.  He had no suicidal ideations or hallucinations.  It was noted he was well groomed.  The assessment was PTSD with a recent exacerbation of symptoms due to personal problems.  The Global Assessment of Functioning score was 50.  The next month it was noted he was still troubled with insomnia and nightmares in which he saw dead bodies.  In October 2005, it was reported he was generally doing well.  His mood was euthymic.  He was noted to be pleasant and cooperative.  No suicidal ideation or hallucinations were noted.  His thought processes were relevant and coherent.  His insight and judgment were intact.  The assessment was PTSD, and the Global Assessment of Functioning score was 55-60.  When the Veteran was seen later that month, it was reported that he had a pulmonary function test that day.  It was noted that a chest X-ray showed chronic obstructive pulmonary disease.  The Veteran stated he believed his chronic obstructive pulmonary disease was related to his exposure to Agent Orange, even though he had a history of smoking crack cocaine in the past.  The impression was mild chronic obstructive pulmonary disease.

Additional VA outpatient treatment records show that the Veteran reported in April 2006 that he was having intermittent nightmares about Vietnam.  An examination demonstrated that he was alert and well oriented.  He was euthymic, pleasant and cooperative.  His thought processes were relevant and coherent.  He had no suicidal or homicidal ideation.  The assessment was PTSD.  The Global Assessment of Functioning score was 55.  In October 2006, he stated he felt "down and doubtful" due to problems with his girlfriend and an unpaid traffic ticket which resulted in him being in jail for a day.  On examination, the Veteran had a flat affect.  His thought processes were relevant and coherent.  He had no suicidal ideations or hallucinations.  His memory was intact.  The assessments were brief adjustment disorder, PTSD and alcohol/marijuana dependency in remission.  The Global Assessment of Functioning score was 55.  Similar findings were noted in November 2006, when the examiner indicated the Veteran seemed to be doing fairly well.  He reported he felt depressed and that he was not sleeping well in January 2007.  An examination showed that he had a flat affect and monotone voice pattern.  He had difficulty making eye contact.  There were no suicidal ideations or hallucinations.  The assessment was PTSD with recent exacerbation.  The Global Assessment of Functioning score was 50.  In September 2007, the Veteran stated he was feeling "so-so."  On examination, he was alert and well oriented.  He was euthymic, conversant and cooperative.  His insight and judgment were intact and there were no suicidal or homicidal ideation or hallucinations.  The diagnosis was PTSD.  The Global Assessment of Functioning score was 50-55.  In April 2008, he related he was feeling a little depressed due to the anniversary of his brother's death.  On examination, he had a flat affect, but was alert and well oriented.  There were no suicidal ideations or hallucinations.  His dress and grooming were appropriate.  

In July 2008, the Veteran complained of pain in the right great toe that started the previous day.  He denied any injury to the foot, and said he just woke up with pain.  The assessment was acute gouty arthritis.  X-rays of the right foot in August 2008 revealed mild degenerative changes of the intertarsal joints.  He was seen in the podiatry clinic in March 2009 for mycotic nails.  It was reported in April 2009 that he was feeling aggravated and angry due to his financial and health situations.  He reported problems sleeping.  An examination showed he was alert and oriented.  His affect was flat.  He had difficulty maintaining eye contact.  There were no suicidal ideations or hallucinations.  His mood was sad.  He was dressed and groomed appropriately.  

The Veteran was afforded a VA psychiatric examination in June 2009.  He reported that his current psychiatric problems consisted of irritability and anger management.  He noted that he felt anxious about any little thing.  An examination revealed the Veteran was cooperative.  His affect was appropriate and not constricted.  His mood was within normal limits.  He was alert and oriented, and displayed no signs of a psychosis.  There was no suicidal or homicidal ideation.  No impairment of thought process was noted.  He related his experiences, problems and symptoms in a vague manner.  The examiner noted that he appeared to be exaggerative in his responses alleging his symptoms.  The diagnosis was alcohol dependence.  The Global Assessment of Functioning score was 75.

A VA psychiatric examination was conducted in March 2011.  The Veteran stated he felt irritated and tired, and that he gets angry and depressed a lot.  He reported he had nightmares about twice a month.  On mental status evaluation, he was appropriately groomed.  He seemed lethargic, but was noted to be alert and oriented.  He was able to express thoughts adequately.  No thought disorder was noted.  There were no hallucinations or delusions.  There was mild impairment of long term memory and he had difficulty with recall and concentration.  His mood was sad and he was moderately depressed.  His affect was congruent.  He denied suicidal or homicidal ideation.  His insight and judgment were poor. The diagnostic impressions were PTSD, mild; anxiety disorder; depressive disorder; and mixed substance abuse.  The Global Assessment of Functioning score was 57.  It was noted he had occasional decrease in work efficiency and periods when he was unable to perform occupational tasks due to symptoms of PTSD.  He was hindered in productivity by symptoms such as depressed mood, anxiety, intrusive thoughts, nightmares, sleep deficits chronic fatigue and motivations deficits.  

Additional VA outpatient treatment records disclose that the Veteran was seen in June 2010 and stated that he wakes up with anticipation of danger.  He related he has jitters and shakes.  On mental status evaluation, he was well groomed and had good eye contact.  His affect was appropriate.  His mood was depressed.  He was friendly and cooperative.  Impulse control was within normal limits.  His thoughts were logical and coherent.  There was no suicidal or homicidal ideation.  The diagnoses were depressive disorder, not otherwise specified and anxiety disorder.  The Global Assessment of Functioning score was 55.  It was noted in January 2011 that he was less depressed.  He was angry about his medical problems.  In April 2012, the Veteran's affect was depressed and anxious.  He had vague perception into his problems.  He denied suicidal or homicidal ideation.  The assessments were PTSD and anxiety disorder/depression, not otherwise specified.  The Global Assessment of Functioning score was 55.  Essentially similar findings were recorded in August and December 2012.  

The Veteran was admitted to a VA domiciliary in May 2013.  On mental status evaluation, his hygiene was good and he was adequately groomed.  He had full range of affect.  His mood was euthymic.  He had no suicidal or homicidal ideation, and there were no audio or visual hallucinations.  His insight and judgment were good.  The diagnosis was PTSD, and the Global Assessment of Functioning score was 58.  

VA outpatient treatment records show that in October 2013, the Veteran reported he had nightmares, flashbacks and intrusive thoughts.  An examination showed his hygiene was good.  His mood was normal/euthymic.  He had a flat affect.  There were no audio or visual hallucinations.  His thought content was within normal limits.  There was no paranoia or suicidal or homicidal ideation.  His insight and judgment were good.  The diagnosis was PTSD.  The Global Assessment of Functioning score was 58.  In April 2014, the Veteran stated he was doing poorly.  He was noted to be agitated to begin the session and was having difficulty communicating.  On mental status evaluation, he was alert and oriented.  His speech was unfocused, sporadic and he had difficulty explaining what he meant.  His mood was depressed and his affect was congruent with his mood.  He was often tearful.  His insight and judgment were fair.  His thought processes were logical and coherent.  He denied suicidal or homicidal ideation.  When seen about two months later, he reported he had anxiety attacks twice a week.  It was indicated his depression had decreased.  A mental status evaluation showed he had good hygiene.  His mood was normal/euthymic.  His affect was appropriate.  He was alert and oriented.  There were no audio or visual hallucinations.  His thought processes were logical.  There was no suicidal or homicidal ideation and no paranoia.  His insight and judgment were good.  The diagnosis was PTSD, and the Global Assessment of Functioning score was 58.  

In February 2015, the Veteran was noted to be appropriately dressed and maintained good hygiene.  His mood was pretty good and his affect was congruent.  His thought process was goal-directed.  Hypervigilance was noted.  There were no paranoid delusions, but infrequent auditory hallucinations were reported.  There was no suicidal or homicidal ideation.  His insight and judgment were fair.  The diagnosis was PTSD.  In June 2015, he expressed financial concerns.  He was fearful he would resume drinking.  An examination revealed his grooming and hygiene were good.  His mood appeared worried and concerned.  He was alert and oriented times four.  Thought process was rational and linear with no delusional content.  There were no observed or reported hallucinations.  Judgment, insight and impulse control were good.  He denied suicidal or homicidal ideation.  

A VA examination of the feet was conducted in August 2015.  The Veteran stated his foot condition began around 2000 with the development of calluses of both feet, flat feet and hammertoes.  The diagnoses were bilateral pes planus, bilateral hammertoes and bilateral hallux valgus.  The examiner opined that it was less likely than not that a condition of either foot was incurred in or caused by an in-service injury, event or illness.  He explained that the Veteran was noted to have metatarsalgia and hammertoes in 2014, and flat feet and bunions with hallux valgus in 2015.  He stated that ill-fitting shoes would not cause flat feet, hammertoes or hallux valgus.  These deformities are mainly congenital and not acquired with ill-fitting shoes.  He noted that bunions can develop from hallux valgus by wearing ill-fitting shoes, and plantar calluses from pes planus.  He also noted that there was no medical record of treatment for any foot condition during service.  Thus, the examiner reiterated his conclusion that it was less likely than not that wearing ill-fitting shoes in service caused the Veteran's multiple foot conditions.  

On August 2015 VA respiratory examination, the Veteran denied having any lung disease.  He stated he had asthma as a child, but it had resolved a long time ago.  The examiner stated the Veteran did not have a respiratory condition.  He noted that the medical record disclosed the Veteran had childhood asthma which he outgrew.  There was no medical record showing treatment for pulmonary disease such as chronic obstructive pulmonary disease or asthma, and the Veteran denied having any such disease during the examination.

The Veteran was afforded a VA psychiatric examination in August 2015.  He stated he had been seeing things since the 2000's.  He reported that sometimes he wants to hurt someone, but never to kill them.  An examination found he had a depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, a flattened affect, impaired judgment, disturbances of mood and motivation and difficulty establishing and maintaining effective work and social relationships.  He was able to understand complex commands, his speech was not irrelevant or illogical and he did not have impaired abstract thinking.  There was no gross disturbance in thought process or communication.  No suicidal ideation was noted.  He did not have persistent delusions or hallucinations, and there was no grossly inappropriate behavior.  He was not disoriented to time or place.  The Veteran did not have obsessional rituals that interfered with routine activities.  He did not neglect his personal hygiene.  The diagnosis was PTSD.  The examiner concluded the Veteran had occupational and social impairment with deficiencies in most areas, such as school, work, family relations, judgment, thinking and/or mood.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus (causal link) between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  

	Chronic obstructive pulmonary disease 

The service treatment records contain no complaints or findings related to a lung disability, to include chronic obstructive pulmonary disease.  While the Board acknowledges that the Veteran reported a chronic cough in August 1968, a clinical evaluation of the lungs and chest, as well as a chest X-ray, was normal.  The Board notes that when the Veteran was seen in October 2005, it was reported that chronic obstructive pulmonary disease was shown on a chest X-ray.  The Veteran attributed this to his exposure to Agent Orange in Vietnam.  The Board points out that chronic obstructive pulmonary disease is not a disability that has been presumptively linked to Agent Orange.  See 38 C.F.R. § 3.309(e).  In any event, the August 2015 VA examination demonstrates that the Veteran does not have chronic obstructive pulmonary disease.  At that time, the Veteran specifically denied having any pulmonary disease.  The examiner noted that when the Veteran was seen by the VA in February 2014, it was indicated he had a past medical history of chronic obstructive pulmonary disease, but that it was not active at that time. 

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claim for service connection for chronic obstructive pulmonary disease must be denied.

	Feet

Certain chronic diseases (among them arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that service connection may also be granted for such chronic diseases based on continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran states that his foot problems are due to the fact that he wore boots while in service that were not made for marching on long walks.  He maintains that he did not complain about this because he wanted to finish his training.  

The Board notes that the service treatment records show no complaints or findings pertaining to the feet.  In fact, the Veteran specifically denied having any foot problems at the time of the August 1968 separation examination.  It is noted that the feet were found to be normal on evaluation at that time.  The initial indication of any problems involving the feet was in July 2008 when the Veteran reported pain in his right great toe.  Indeed, during the August 2015 VA examination, the Veteran acknowledged that his foot problems began in the 2000's, many years after his discharge from service.  The Board notes that the Veteran filed claims for VA benefits in 1981 and 2004 and did not mention the feet.  This is inconsistent with his claim that he has had ongoing foot problems since service.  

The only competent evidence of record consists of the August 2015 VA examiner's opinion that the Veteran's bilateral foot problems are not related to service.  He pointed out that there was nothing in the service treatment records showing he had foot problems in service.  He also specifically addressed the Veteran's statement that the boots he wore did not fit properly and this caused his foot disabilities.  The examiner stated that this is not so as ill-fitting shoes would not cause hammertoes.  

As to the Veteran's assertions that his bilateral foot disorder is related to service, his lay opinion cannot be considered competent evidence on this matter.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining that the situations where "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition," including diagnosing a medically "simple" condition such as a broken leg as opposed to a medically complex condition such as cancer). However, the medical evidence of record indicates that the Veteran's bilateral foot disabilities had their onset many years after service, and the most probative evidence has found it is not linked to service.  The Board concludes, therefore, that the preponderance of the evidence is against the claim for service connection for a bilateral foot disability.

The Board is grateful to the Veteran for his service, and regrets that a more favorable outcome could not be reached.  

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 100 percent rating is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the United States Court of Appeals for Veterans Claims noted that the list of symptoms in the VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather is to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It was indicated the regulation requires an evaluation of the effects of the symptoms, and not a search for a set of particular symptoms.

One factor which may be considered is the Global Assessment of Functioning score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  Global Assessment of Functioning score ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A Global Assessment of Functioning score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  [Revised VA regulations have incorporated use of DSM-V (which does not provide for use of the Global Assessment of Functioning score).  Inasmuch as this appeal arose prior to the revision, the Veteran is entitled to consideration of the GAF scores assigned.]

The initial question is whether a rating in excess of 30 percent for PTSD is warranted prior to August 21, 2015.  VA outpatient treatment records dated from 2005 to 2009 reflect that the Veteran was seen for psychiatric complaints, including nightmares, depression and sleep problems.  His mood was described as euthymic and his affect was flat.  Thought processes were relevant and coherent.  There was no indication of suicidal or homicidal ideation or hallucinations.  His grooming was appropriate.  Global Assessment of Functioning scores ranged from 50 (in August 2005 and January and September 2007) to 60.  

When he was examined by the VA in June 2009, the Veteran stated he was irritable and angry, and that he gets anxious easily.  Mental status evaluation showed that his mood was normal, and there was no impairment in his thought process.  The examiner suggested that the Veteran was exaggerating his symptoms.  The Veteran again reported he has nightmares on the March 2011 VA psychiatric examination.  He had no thought disorder, and there was no indication of hallucinations or delusions.  He was oriented and appropriately groomed.  The examiner concluded that the Veteran's psychiatric disability resulted in occasional decrease in work efficiency.  

The Veteran first reported he was having auditory hallucinations on February 2, 2015.  He was also noted to be hypervigilant at that time.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating is warranted from February 2, 2015.

The issue now turns to whether a rating in excess of 70 percent is warranted from February 2, 2015.  The Board notes that the February 2015 outpatient visit shows he did not have paranoid delusions, hallucinations, suicidal or homicidal ideation, or other symptoms of comparable severity at that time 

The VA psychiatric examination conducted on August 21, 2015 shows that while he had panic attacks, they occurred no more frequently than weekly.  His memory loss was mild.  He did not have any obsessional rituals or manifest inappropriate behavior.  He was not deemed a danger to himself of others, and he did not neglect personal hygiene.  There is no evidence of other symptoms of comparable severity to those previously listed.  The examiner stated that his psychiatric disability resulted in occupational and social impairment in most areas, consistent with the 70 percent rating that has been assigned.  Total occupational and social impairment due to PTSD symptoms simply is not shown.   

The Board notes that this decision does not leave the Veteran without recourse.  If the service-connected disability should worsen in the future, the Veteran is free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.  

	Additional considerations

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's PTSD are encompassed by the schedular criteria for the ratings now assigned.  He has not alleged/identified any symptoms or functional impairment not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

It is neither shown nor alleged that the Veteran's PTSD precluded the Veteran from being gainfully employed.  The examiner noted following the August 2015 VA examination that the Veteran's PTSD had caused impairment in most areas.  This does not suggest the Veteran is incapable of employment. Accordingly, the matter of entitlement to a total rating based on individual unemployability due to service-connected disability is not raised by the record in the context of this claim.


ORDER

Service connection for chronic obstructive pulmonary disease and for a bilateral foot disability is denied.  

A 70 percent rating, but no higher, for PTSD is granted, effective February 2, 2015, subject to governing law and regulations pertaining to paying monetary benefits.  



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


